DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.
Applicant’s election without traverse of Group I (Claims 1-15 and 20) in the reply filed on 08/16/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: method for manufacturing power interface.
Claim Objections
Claim 5 is objected to because of the following informalities:  line 1; “a thickness” should be --the thickness--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG, CN103199357.
Regarding claim 1, WANG discloses; a power interface (Fig. 3; connector 100), manufactured by the method of claim 1. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."- MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, CN103199357, in view of Carmeli, US 3878746.
Regarding claim 1, WANG discloses; a method for manufacturing a power interface (Fig. 3; connector 100), comprising: 								providing a pin workblank (Fig. 11; strip 6) and disposing the pin workblank on a first mold (Fig. 11; 72); and 									performing a punching shear process (Fig. 11; S105 and Fig. 13) on the pin 
Regarding claim 2, WANG discloses; the power pin of the power interface is solid (Fig. 5; terminal 3 is solid), and comprises a first portion (Fig. 5; 322) having a first sidewall surface (Fig. 5; top of 322) and a second sidewall surface (Fig. 5; bottom of 322) opposite to the first sidewall surface; the first sidewall surface and the second sidewall surface are exposed (Fig. 5-6; top and bottom surface of 322 are exposed outside of connector 100) outside the power interface and configured to electrically connect to a power adapter (Fig. 3, 6; contacts 201 of card 200).
Regarding claim 10, WANG discloses; after forming a plurality of power pins (Fig. 4-5; terminals 3), the method further comprises: embedding the plurality of power pins into a connection body (Fig. 6; insulating body 1), wherein the first sidewall surface and the second sidewall surface of each of the plurality of power pins are exposed (Fig. 5-6; top and bottom surface of 322 are exposed outside of insulating body 1) outside the connection body.
Regarding claim 15, WANG discloses; after embedding the plurality of power pins into the connection body, further comprising: 						providing a housing defining a chamber (Fig. 6; chamber for insulating body 1 inside connector 100) configured to receive the connection body; and arranging the connection body along with the plurality of power pins (Fig. 6; insulating body 1 and terminals 3 are arranged inside a chamber of connector 100) in the chamber of the housing.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster, US 5163223, in view of Carmeli, US 3878746.
Regarding claim 1, Wurster discloses; a method for manufacturing a power interface, comprising: 									providing a pin workblank (Fig. 5-7; metal stock 40) and disposing the pin workblank on a first mold (Fig. 5-7; die 60); and 							performing a punching shear process (Fig. 7) on the pin workblank by a second mold (Fig. 5-7; punch 62), thereby forming a power pin (Fig. 1; 12) of the power interface (Col. 3; Ln. 47-49).  										Wurster substantially discloses the invention including the punch press process that forms electrical connectors pin with fully rounded contact surface but is silent about without a process of removing burrs. However Carmeli teaches about a fine blanking apparatus and a process for blanking burless pieces with a fine blanking machine (Col. 1; Ln. 4-7, 37-39).											It would have been obvious to one with ordinary skill in the art before the 
 Regarding claim 7, Wurster discloses; a cutting groove (Fig. 5-7; die opening 64) is defined in the first mold; on a plane substantially perpendicular (Fig. 5-7; die opening 64 is perpendicular to punching direction of punch 62) to a punching-shear direction, and an outline of an2Appl. No. 16/306,170Response to Election/Restriction dated July 08, 2021 Attorney Docket No.: B-9805CIP 7001099 LAorthographic projection area of the cutting groove has a same shape and size (Fig. 5-7; die opening 64 has a same shape and size of punch 62) as an outline of an orthographic projection area of the second mold.   
Regarding claim 8, Wurster discloses; the second mold comprises a punching shear surface (Fig. 5-7; working surface 66 of punch 62) oriented towards the first mold, and a middle portion of the punching shear surface is recessed (Fig. 5-7; working surface 66 of punch 62 is recessed) in a direction away from the first mold.
Regarding claim 9, Wurster discloses; the punching shear surface comprises a first inclined surface (Fig. 5-7; left side of working surface 66 is inclined) and a second inclined surface (Fig. 5-7; right side of working surface 66 is inclined)  joined with the first inclined surface; the first inclined surface and the second inclined surface are gradually inclined (Fig. 5-7; left and right side of working surface 66 is inclined to the center) in a direction from an edge of the punching shear surface to the middle portion and away from the first mold.
Allowable Subject Matter
Claims 3-6 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729